Citation Nr: 0806603	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for a right 
elbow disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran had active service from March 1989 to October 
1996 and January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In a February 2005 rating decision, in pertinent part, the RO 
increased the ratings of the right and left knee disabilities 
to 10 percent.  The veteran filed a notice of disagreement to 
the ratings assigned.  In a May 2005 rating decision, in 
pertinent part, the RO granted service connection for a right 
elbow disability, and rated the disability as noncompensable.  
The veteran again filed a notice of disagreement to the 
rating assigned.  

The RO issued a February 2006 statement of the case regarding 
these increased rating claims, as well as other claims for 
service connection and a claim regarding the propriety of 
separation pay withholding.  In his February 2006 substantive 
appeal (VA Form 9), the veteran appears to have originally 
marked that he wished to appeal all of the issues listed in 
the statement of the case, but crossed this mark out, and 
checked that he only wanted to appeal particular issues.  He 
wrote that he was appealing the "service-connected 
percentage".  He contended in the substantive appeal that 
the percentages (ratings) granted should be higher based on 
evidence provided.  The veteran did not perfect an appeal of 
any of the other issues listed in the February 2006 statement 
of the case by submitting a timely substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.202 (2007).  In fact, there was no 
subsequent reference from the veteran or representative 
relating to any of the additional issues.  See January 2007 
statement from the veteran's representative, which referenced 
only the three claims for higher ratings listed on the title 
page.  Under these circumstances, the Board finds that the 
only issues that have been perfected for appellate review are 
the claims for higher ratings for the right and left knee 
disabilities and the right elbow disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his bilateral knee and right elbow 
disabilities are more disabling than currently evaluated.  He 
has requested that he be provided with an additional VA 
examination to evaluate his service-connected disabilities.  
For the reasons outlined below, the Board agrees.

Regarding the knee disabilities, the veteran was provided 
with a VA contract examination in December 2004.  The 
examiner noted that the predominant symptom of the right and 
left knee disabilities was severe pain.  It was noted that, 
due to his bilateral knee disability, the veteran could not 
run or participate in any exercise which required running or 
jumping.  Range of motion testing revealed that the veteran 
had flexion of the right knee to 140 degrees and extension to 
0, and had flexion of the left knee to 130 degrees and 
extension to 0 degrees.  Normal range of motion for the knee 
is flexion to 140 degrees and extension to 0 degrees.  See 
38 C.F.R. § 4.71, Plate II.  Although the examiner noted that 
pain occurred beginning at 120 degrees of extension in the 
left knee, he did not indicate at what degree pain began on 
the right upon motion of the knee.  The examiner noted that 
range of knee motion was limited following repetitive use by 
pain, fatigue, weakness, lack of endurance, incoordination 
and fatigue on the right and pain, fatigue, lack of 
endurance, incoordination on the left, but the clinician did 
not indicate how much motion was limited by such symptoms in 
degrees.

X-rays were read to be within normal limits.  The examiner 
indicated that the diagnosis of the right and left knee 
disabilities should be changed from chondromalacia of the 
patella to Osgood-Schlatter disease.  The examiner opined 
that the knee disabilities had no effect on the veteran's 
daily activity.

In a September 1999 rating decision, the veteran was 
originally denied service connection for a right elbow 
disability, based on a finding of no current disability.  The 
veteran filed again for service connection for this 
disability in September 2004, and as noted above, was granted 
service connection in a May 2005 rating decision.  In April 
2005, the veteran underwent a Gulf War Guidelines VA 
examination.  The examiner noted that the veteran reported 
multiple joint discomfort, including right elbow tenderness.  
The examiner found that the veteran had no musculoskeletal 
abnormalities other than complaints of some tenderness of 
weightbearing joints.  The examine noted, however, that the 
veteran reported that he had shooting pain, 3 to 4 times a 
day, in his right elbow and that he had elbow pain when he 
does push-ups.  Private medication records indicate that the 
veteran has pain in the elbow but had full range of motion.  
These medical records do not evaluate whether the veteran's 
range of motion is limited by pain.

The knee disabilities are currently rated as osteomalacia 
under Diagnostic Code 5014, located in 38 C.F.R. § 4.71a, and 
the elbow disability is rated as tenosynovitis under 
Diagnostic Code 5024, also located in 38 C.F.R. § 4.71a.  
38 C.F.R. § 4.71a provides that these disabilities will be 
rated based on limitation of motion of the affected parts, as 
degenerative arthritis.  Diagnostic Code 5003, also located 
in 38 C.F.R. § 4.71a, provides rating criteria for 
degenerative arthritis.  This diagnostic code provides that 
when limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

As interpreted by the United States Court of Appeals for 
Veterans Claims (Court),, 38 C.F.R. §§ 4.40 and 4.45 require 
VA to consider the veteran's pain, swelling, weakness and 
excess fatigability when determining the appropriate 
evaluation for a disability under the applicable limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  

The Board finds that the medical records outlined above are 
inadequate to determine to what degree the range of motion of 
the veteran's knees and right elbow are affected by the 
factors outlined in DeLuca.  Regarding the knee disabilities, 
the December 2004 examination reveals that pain began at 120 
degrees of flexion in the left knee, but did not indicate the 
degree of functional limitation in the right knee.  Further, 
the examiner indicated that there was additional functional 
limitation of the left knee after repetitive use caused by 
pain, fatigue, lack of endurance, incoordination, but did not 
indicate to what number of degrees.

Therefore, the appeal must be remanded in order to obtain an 
additional VA examination that thoroughly evaluates the 
service-connected disabilities on appeal.

The Board also finds that the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107) requires that the veteran be provided with an 
additional notification letter.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Court has determined that the notice 
required by VCAA must apply to all five elements of a 
service-connection claim, including degree of disability and 
assignment of an effective date to any award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was not provided with such notice.  

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  The issues before the Board includes increased rating 
claims (see Francisco v. Brown, 7 Vet. App. 55 (1994)) and a 
claim for an increased rating for the elbow disability that 
stems from an initial grant of service connection (see 
Fenderson v. West, 12 Vet. App. 119 (1999)).  The Board is 
aware that the ruling in Vazquez-Flores arguably does not 
apply to the elbow disability claim.  See VAOPGCPREC 8-2003 
(December 22, 2003).  However, as a letter must be issued 
regarding the two knee claims, the Board finds that a 
Vazquez-Flores complaint letter should be issued regarding 
all three claims for higher ratings that are in appellate 
status.   

Specifically, this letter should (1) notify the veteran that, 
to substantiate his claims, that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities and the 
effect that worsening has on the veteran's employment and 
daily life; (2) advise the veteran, at least in general 
terms, of the information and evidence necessary to establish 
the specific criteria under the potentially applicable 
diagnostic codes [in this case, the letter should include the 
rating criteria for knee and elbow disabilities (Diagnostic 
Codes 5003, 5206-5208, 5257, and 5260-5261); (3) notify the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
provide examples of the types of medical and lay evidence 
that the veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The letter should also comply with the 
Court's recent decision in Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008).  The letter should 
(1) notify the veteran that, to 
substantiate his claims, that the 
veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; (2) 
advise the veteran, at least in general 
terms, of the information and evidence 
necessary to establish the specific 
criteria under the potentially 
applicable diagnostic codes [in this 
case, the letter should include the 
rating criteria for knee and elbow 
disabilities (Diagnostic Codes 5003, 
5206-5208, 5260-5261); (3) notify the 
veteran that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) provide examples of the types of 
medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record.

3.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the current severity of 
his service-connected right knee, left 
knee, and right elbow disabilities.  The 
claims file should be sent to the 
examiner.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should note all relevant symptoms and 
abnormal clinical findings regarding the 
knees and right elbow.  

The examiner should complete a range of 
motion study for the right knee, left 
knee and the right elbow and state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the right knee, left knee or the right 
elbow due to pain or flare-ups of pain 
supported by adequate objective findings, 
or additional loss of motion due to 
weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion in any of 
the planes of motion of the right knee, 
left knee or right elbow (flexion, 
extension, etc.) should be expressed in 
degrees.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.

4.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the statement of the case was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).


